Order entered November 22, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00223-CR

                     DARIUS JAMAL FIELDS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 363rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-00486-W

                                     ORDER

      Before the Court is appellant’s November 17, 2022 second motion for

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief filed by December 21, 2022. If appellant fails to file his brief by

December 21, 2022, the Court may abate this case for a hearing in the trial court to

determine why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE